Filing #Case 0:21-cv-61523-AHS Document 1-1 Entered on FLSD Docket 07/26/2021 Page 1 of 9
         131227610   E-Filed 07/22/2021 03:22:27 PM


                          IN THE COUNTY COURT OF THE 17th JUDICIAL CIRCUIT
                               IN AND FOR BROWARD COUNTY, FLORIDA

                                                      Case No. COCE-21-020153
         GUSTAVO ARAUJO,

                Plaintiff,
         v.

         TRUEACCORD CORP.,

               Defendant.
         _______________________________________/

                                                FIRST AMENDED COMPLAINT

                Plaintiff Gustavo Araujo (“Plaintiff”) sues Defendant TrueAccord Corp. (“Defendant”) for

         violations the Florida Consumer Collection Practices Act (“FCCPA”) and the Fair Debt Collection

         Practices Act (“FDCPA”)

                                                  JURISDICTION AND VENUE

                1.         This Court has subject matter jurisdiction over Plaintiff and Defendant

         (collectively, the “Parties”), because the cause of action arises within the jurisdiction of this Court

         and, thus, venue and jurisdiction are proper.

                2.         This Court has personal jurisdiction over Defendant because Defendant is

         operating, present, and/or doing business within this jurisdiction and because the complained of

         conduct of Defendant occurred within Broward County, Florida.

                3.         The amount in controversy is greater than $8,000, but does not exceed $15,000,

         exclusive of costs, interest, and attorneys’ fees, and is otherwise within this Court’s jurisdiction.

                4.         Venue of this action is proper in this Court because, pursuant to Fla. Stat. § 47.011,

         et seq., the cause of action alleged below arose in Broward County Florida.



                                                                                                                         PAGE | 1 of 7
                                             LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                     110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                               www.JibraelLaw.com
Case 0:21-cv-61523-AHS Document 1-1 Entered on FLSD Docket 07/26/2021 Page 2 of 9




                                                           PARTIES

          5.         Plaintiff is a natural person, and a citizen of the State of Florida, residing in Broward

  County, Florida.

          6.         Defendant is a is a Delaware corporation, with its principal place of business

  located in Lenexa, Kansas.

                                            DEMAND FOR JURY TRIAL

          7.         Plaintiff, respectfully, demands a trial by jury on all counts and issues so triable.

                                              FACTUAL ALLEGATIONS

          8.         On a date better known by Defendant, Defendant began attempting to collect a debt

  (the “Consumer Debt”) from Plaintiff.

          9.         The Consumer Debt is an obligation allegedly had by Plaintiff to pay money arising

  from a transaction between the creditor of the Consumer Debt, General Electric Capital

  Corporation, and Plaintiff involving an unsecured line of credit for Plaintiff’s personal use (the

  “Subject Service”).

          10.        The Subject Service was primarily for personal, family, or household purposes.

          11.        Defendant is a business entity engaged in the business of soliciting consumer debts

  for collection.

          12.        Defendant is a business entity engaged in the business of collecting consumer debts.

          13.        Defendant regularly collects or attempts to collect, directly or indirectly, debts

  owed or due or asserted to be owed or due another.

          14.        Defendant is registered with the Florida Office of Financial Regulation as a

  “Consumer Collection Agency.”

          15.        Defendant’s “Consumer Collection Agency” license number is CCA9903295.

                                                                                                                   PAGE | 2 of 7
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                         www.JibraelLaw.com
Case 0:21-cv-61523-AHS Document 1-1 Entered on FLSD Docket 07/26/2021 Page 3 of 9




         16.      Defendant maintains all the records specified in Rule 69V-180.080, Florida

  Administrative Code.

         17.      The records specified by Rule 69V-180.080, Florida Administrative Code, of which

  Defendant does maintain, are current to within one week of the current date.

         18.      Defendant is a “debt collector” within the meaning of 15 U.S.C. § 1692a(6).

         19.      Defendant is a “person” within the meaning of Fla. Stat. § 559.72.

         20.      On a date better known by Defendant, Defendant transmitted Plaintiff’s personal

  information to a third-party (the “Third-Party”).

         21.      The personal information Defendant transmitted to the Third-Party included, but

  was not limited to: [1] Plaintiff’s name; [2] Plaintiff’s address; [3] the existence of the Consumer

  Debt; [4] the amount of the consumer debt; [5] the creditor of the Consumer Debt; [6] that Plaintiff

  was the alleged debtor of the Consumer Debt; [7] information regarding the Subject Service; and

  [8] that Plaintiff did not pay the Consumer Debt and/or defaulted on the Consumer Debt

  (collectively, the “Transmitted Information”).

         22.      The Third-Party, of whom Defendant transmitted Plaintiff’s personal information

  to, complied Plaintiff’s personal information and prepared a letter that was to be sent to Plaintiff

  in an attempt to collect the Consumer Debt.

         23.      The Transmitted Information affected Plaintiff’s reputation. For example, the

  transmission of such information affected Plaintiff’s reputation regarding the repayment of debts,

  Plaintiff’s reputation of truthfulness, Plaintiff’s reputation of solvency, and Plaintiff’s reputation

  regarding trustworthiness.

         24.      Defendant’s transmission of Plaintiff’s personal information to the Third-Party was

  a communication in connection with the collect of the Consumer Debt.

                                                                                                                PAGE | 3 of 7
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:21-cv-61523-AHS Document 1-1 Entered on FLSD Docket 07/26/2021 Page 4 of 9




         25.      In addition to transmitting Plaintiff’s personal information to the Third -Party,

  Defendant also transmitted Plaintiff’s personal information to other third-party entities in

  connection with the collection of the Consumer Debt. Defendant transmitted such information to

  these other third-party entities by, including but not limited to: [1] utilizing “skip trace” services;

  [2] utilizing bankruptcy, SCRA, probate, and other “scrubbing” services; and [3] utilizing

  independent third-party contractors to attempt to collect the Consumer debt from Plaintiff.

         26.      On a date better known by Defendant, Defendant sent the letter prepared and/or

  complied by the Third-Party to Plaintiff, of which was internally dated August 13, 2020 (the

  “Collection Letter”), in an attempt to collect the Consumer Debt.

         27.      Attached as Exhibit “A” is a copy of Collection Letter.

         28.      Defendant’s transmission of Plaintiff’s personal information to the Third-Party is

  an explicit violation of § 1692c(b) of the FDCPA. See Hunstein v. Preferred Collection & Mgmt.

  Servs., No. 19-14434, 2021 U.S. App. LEXIS 11648 (11th Cir. Apr. 21, 2021).

         29.      For Defendant to maintain a valid consumer collection agency license with the

  Florida Department of State (so to otherwise lawfully collect, or attempt to collect, consumer debts

  from Florida consumers) Defendant knew it was required to tailor its (Defendant-DC’s) debt

  collector methods to be in compliance with both the FDCPA and FCCPA.

         30.      Defendant knew that the Transmitted Information constituted an unlawful

  transmission of Plaintiff’s personal information in violation of § 1692c(b) of the FDCPA.

         31.      The Third-Party did not have any legitimate need for the Transmitted Information,

  as the Transmitted Information constituted an unlawful transmission of Plaintiff’s personal

  information in violation of § 1692c(b) of the FDCPA.



                                                                                                                PAGE | 4 of 7
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:21-cv-61523-AHS Document 1-1 Entered on FLSD Docket 07/26/2021 Page 5 of 9




                                              COUNT 1
                                    VIOLATION OF 15 U.S.C. § 1692c(b)

         32.      Plaintiff incorporates by reference paragraphs 1-31 of this Amended Complaint.

         33.      Pursuant to § 1692c(b) of the FDCPA, “a debt collector may not communicate, in

  connection with the collection of any debt, with any person other than the consumer, his attorney,

  a consumer reporting agency if otherwise permitted by law, the creditor, the attorney of the

  creditor, or the attorney of the debt collector .” 15 U.S.C. 1692c(b) (emphasis added).

         34.      As set forth above, Defendant’s transmission of Plaintiff’s personal information to

  the Third-Party violates § 1692c(b) of the FDCPA. See Hunstein, No. 19-14434, 2021 U.S. App.

  LEXIS 11648 (“[w]e hold (1) that a violation of § 1692c(b) gives rise to a concrete injury in fact

  under Article III and (2) that the debt collector's transmittal of the consumer's personal information

  to its dunning vendor constituted a communication ‘in connection with the collection of any debt’

  within the meaning of § 1692c(b).”) Accordingly, Defendant violated § 1692c(b) of the FDCPA

  when it transmitted Plaintiff’s personal information to the Third-Party.

         35.      WHEREFORE, Plaintiff, respectfully, requests this Court to enter a judgment

  against Defendant, awarding Plaintiff the following relief:

                  (a)       Statutory and actual damages as provided by 15 U.S.C. § 1692k;

                  (b)       Costs and reasonable attorneys’ fees pursuant to 15 U.S.C. § 1692k; and

                  (c)       Any other relief that this Court deems appropriate under the circumstances.

                                            COUNT 2
                                 VIOLATION OF FLA. STAT. § 559.72(5)

         36.      Plaintiff incorporates by reference paragraphs 1-31 of this Amended Complaint.

         37.      Pursuant to § 559.72(5) of the FCCPA, in collecting consumer debts, no person

  shall: “[d]isclose to a person other than the debtor or her or his family information affecting the

                                                                                                                PAGE | 5 of 7
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:21-cv-61523-AHS Document 1-1 Entered on FLSD Docket 07/26/2021 Page 6 of 9




  debtor’s reputation, whether or not for credit worthiness, with knowledge or reason to know that

  the other person does not have a legitimate business need for the information or that the

  information is false.” Fla Stat. § 559.72(5) (emphasis added).

         38.      As set forth above, Defendant unlawfully transmitted Plaintiff’s personal

  information, by and through the Transmitted Information, to the Third-Party, whereby said

  transmitted information affective Plaintiff’s reputation because the Third-Party did not have any

  legitimate need for unlawfully transmitted personal information of Plaintiff.

         39.      WHEREFORE, Plaintiff, respectfully, requests this Court to enter a judgment

  against Defendant, awarding Plaintiff the following relief:

                  (a)       Statutory and actual damages pursuant to Fla. Stat. §559.77(2);

                  (b)       An injunction prohibiting Defendant from engaging in further collection
                            activities directed at Plaintiff that are in violation of the FCCPA;

                  (c)       Costs and reasonable attorneys’ fees pursuant to Fla. Stat. §559.77(2); and

                  (d)       Any other relief that this Court deems appropriate under the circumstances.

         DATED: July 22, 2021
                                                                Respectfully Submitted,

                                                                 /s/ Jibrael S. Hindi                                   .
                                                                JIBRAEL S. HINDI, ESQ.
                                                                Florida Bar No.: 118259
                                                                E-mail:      jibrael@jibraellaw.com
                                                                THOMAS J. PATTI, ESQ.
                                                                Florida Bar No.: 118377
                                                                E-mail:      tom@jibraellaw.com
                                                                THE LAW OFFICES OF JIBRAEL S. HINDI
                                                                110 SE 6th Street, Suite 1744
                                                                Fort Lauderdale, Florida 33301
                                                                Phone:       954-907-1136
                                                                Fax:         855-529-9540




                                                                                                                PAGE | 6 of 7
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:21-cv-61523-AHS Document 1-1 Entered on FLSD Docket 07/26/2021 Page 7 of 9




                                          CERTIFICATE OF SERVICE

          The undersigned hereby certifies that on July 22, 2021, the foregoing was electronically

  filed with the Clerk of the Court using the CM/ECF system which will send a notice of electronic

  filing to all counsel of record.

                                                                             /s/ Thomas J. Patti                             .
                                                                            THOMAS J. PATTI, ESQ.
                                                                            Florida Bar No.: 118377




                                                                                                                 PAGE | 7 of 7
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:21-cv-61523-AHS Document 1-1 Entered on FLSD Docket 07/26/2021 Page 8 of 9




                               H                “A
  Case 0:21-cv-61523-AHS Document 1-1 Entered on FLSD Docket 07/26/2021 Page 9 of 9


From: Nolan Davis <nolan@trueaccord.com>
Date: Aug 13, 2020 3:22 PM
Subject: Attention: Gustavo Araujo
To: Gustavo Araujo <gustavoluziel@hotmail.com>
Cc:


  This is an important message for Gustavo Araujo. If you are not this person, please disregard and delete it.




  Attention:              Gustavo Araujo
  At:                     1417 Johnson St
                          Hollywood, FL 330203708
  Account Number:         47-38-8697-42165


  We have been retained by LVNV Funding LLC (current creditor of your original Credit One Bank, N.A. account) for a
  limited amount of time to help you resolve your late balance of $2,088.77. LVNV Funding LLC sent us your
  information in order to collect this overdue balance.

  We request that you make a payment and resolve your balance.

  Please click here to view your payment options. You can also respond to this email with any questions.

  Regards,
  Nolan Davis
  TrueAccord
  (866) 611-2731


  This communication is from a debt collector. This is an attempt to collect a debt and any information obtained will be
  used for that purpose.




                                            Copyright © 2020 TrueAccord
                                   16011 College Blvd, Suite 130, Lenexa, KS 66219
                                                   1-866-611-2731
                                         Office Hours: M-F, 8 AM - 7 PM ET




                                      Unsubscribe   Dispute this debt   Privacy Policy


     This was originally an account with Credit One Bank, N.A., account number ending in 7395

     You can view your Gramm-Leach-Bliley Privacy Rights by visiting this url: http://go.trueaccord.com/resurgent_glb



     LVNV Funding LLC account number ending in: 4632.
